
	
		II
		111th CONGRESS
		1st Session
		S. 960
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2009
			Mr. Rockefeller (for
			 himself, Mr. Brown, and
			 Mr. Cardin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security Act and the
		  Employee Retirement Income Security Act of 1974 to provide access to Medicare
		  benefits for individuals ages 55 to 65, to amend the Internal Revenue Code of
		  1986 to allow a refundable and advanceable credit against income tax for
		  payment of such premiums, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Medicare Early Access Act of
			 2009.
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					TITLE I—Access to Medicare benefits for individuals 55 to 65
				years of age
					Sec. 101. Access to Medicare benefits for individuals 55 to 65
				years of age.
						PART E—Purchase of Medicare benefits by certain individuals 55 to
				  65 years of age
						Sec. 1860E–1. Program benefits;
				  eligibility.
						Sec. 1860E–2. Enrollment process;
				  coverage.
						Sec. 1860E–3.
				  Premiums.
						Sec. 1860E–4. Payment of
				  premiums.
						Sec. 1860E–5. Provisions relating to employment-based retiree
				  health coverage.
						Sec. 1860E–6. Medicare Early Access Trust
				  Fund.
						Sec. 1860E–7. Oversight and
				  accountability.
						Sec. 1860E–8. Administration and
				  miscellaneous.
					TITLE II—Refundable and advanceable credit against income tax for
				Medicare early access premiums
					Sec. 201. Refundable and advanceable income tax credit for
				Medicare early access premiums.
				
			IAccess to
			 Medicare benefits for individuals 55 to 65 years of age
			101.Access to
			 Medicare benefits for individuals 55 to 65 years of age
				(a)In
			 generalTitle XVIII of the Social
			 Security Act is amended—
					(1)by redesignating
			 part E as part F; and
					(2)by inserting after
			 part D the following new part:
						
							EPurchase of
				Medicare benefits by certain individuals 55 to 65 years of age
								1860E–1.Program
				benefits; eligibility
									(a)Entitlement to
				Medicare benefits for enrolled individuals
										(1)In
				generalAn individual enrolled under this part is entitled to the
				same benefits under this title as an individual entitled to benefits or
				enrolled under any part of this title.
										(2)DefinitionsFor
				purposes of this part:
											(A)Federal or State
				COBRA continuation provisionThe term Federal or State
				COBRA continuation provision has the meaning given the term COBRA
				continuation provision in section 2791(d)(4) of the
				Public Health Service Act and
				includes a comparable State program, as determined by the Secretary.
											(B)Federal health
				insurance program definedThe term Federal health insurance
				program means any of the following:
												(i)MedicareAny
				part of this title (other than by reason of this part).
												(ii)MedicaidA
				State plan under title XIX.
												(iii)FEHBPThe
				Federal employees health benefit program under chapter 89 of title 5, United
				States Code.
												(iv)TRICAREThe
				TRICARE program (as defined in section 1072(7) of title 10, United States
				Code).
												(v)Active duty
				militaryHealth benefits under title 10, United States Code, to
				an individual as a member of the uniformed services of the United
				States.
												(C)Group health
				planThe term group health plan has the meaning
				given such term in section 2791(a)(1) of the Public Health Service Act.
											(b)Eligibility of
				individuals age 55 to 65 years of age
										(1)In
				generalSubject to paragraph (2), an individual who meets the
				following requirements with respect to a month is eligible to enroll under this
				part with respect to such month:
											(A)AgeAs
				of the last day of the month, the individual has attained 55 years of age, but
				has not attained 65 years of age.
											(B)Medicare
				eligibility (but for age)The individual would be eligible for
				benefits under part A or part B for the month if the individual were 65 years
				of age.
											(C)Not eligible for
				coverage under group health plans or Federal health insurance
				programsThe individual is not eligible for benefits or coverage
				under a Federal health insurance program (as defined in subsection (a)(2)(B))
				or under a group health plan (other than such eligibility merely through a
				Federal or State COBRA continuation provision) as of the last day of the month
				involved.
											(2)Limitation on
				eligibility if terminated enrollmentIf an individual described
				in paragraph (1) enrolls under this part and coverage of the individual is
				terminated under section 1860E–2(d) (other than because of age), the individual
				is not again eligible to enroll under this subsection unless the following
				requirements are met:
											(A)New coverage
				under group health plan or Federal health insurance programAfter
				the date of termination of coverage under such section, the individual obtains
				coverage under a group health plan or under a Federal health insurance
				program.
											(B)Subsequent loss
				of new coverageThe individual subsequently loses eligibility for
				the coverage described in subparagraph (A) without regard to whether the
				individual has exhausted any eligibility the individual may subsequently have
				for coverage under a Federal or State COBRA continuation provision.
											(3)Change in health
				plan eligibility does not affect coverageIn the case of an
				individual who is eligible for and enrolls under this part under this
				subsection, the individual’s continued entitlement to benefits under this part
				shall not be affected by the individual’s subsequent eligibility for benefits
				or coverage described in paragraph (1)(C), or entitlement to such benefits or
				coverage.
										1860E–2.Enrollment
				process; coverage
									(a)In
				generalAn individual may enroll in the program established under
				this part only in such manner and form as may be prescribed by regulations, and
				only during an enrollment period prescribed by the Secretary consistent with
				the provisions of this section. Such regulations shall provide a process under
				which individuals eligible to enroll as of a month are permitted to pre-enroll
				during a prior month within an enrollment period described in subsection
				(b).
									(b)Enrollment
				periods
										(1)Individuals 55
				to 65 years of ageIn the case of individuals eligible to enroll
				under this part under section 1860E–1(b)—
											(A)Initial
				enrollment periodIf the individual is eligible to enroll under
				such section for January 2011, the enrollment period shall begin on November 1,
				2010, and shall end on February 28, 2011. Any such enrollment before January 1,
				2011, is conditioned upon compliance with the conditions of eligibility for
				January 2011.
											(B)Subsequent
				periodsIf the individual is eligible to enroll under such
				section for a month after January 2011, the enrollment period shall begin on
				the first day of the second month before the month in which the individual
				first is eligible to so enroll and shall end four months later. Any such
				enrollment before the first day of the third month of such enrollment period is
				conditioned upon compliance with the conditions of eligibility for such third
				month.
											(2)Authority to
				correct for government errorsThe provisions of section 1837(h)
				apply with respect to enrollment under this part in the same manner as they
				apply to enrollment under part B.
										(c)Date coverage
				begins
										(1)In
				generalThe period during which an individual is entitled to
				benefits under this part shall begin as follows, but in no case earlier than
				January 1, 2011:
											(A)In the case of an
				individual who enrolls (including pre-enrolls) before the month in which the
				individual satisfies eligibility for enrollment under section 1860E–1, the
				first day of such month of eligibility.
											(B)In the case of an
				individual who enrolls during or after the month in which the individual first
				satisfies eligibility for enrollment under such section, the first day of the
				following month.
											(2)Authority to
				provide for partial months of coverageUnder regulations, the
				Secretary may, in the Secretary’s discretion, provide for coverage periods that
				include portions of a month in order to avoid lapses of coverage.
										(3)Limitation on
				paymentsNo payments may be made under this title with respect to
				the expenses of an individual enrolled under this part unless such expenses
				were incurred by such individual during a period which, with respect to the
				individual, is a coverage period under this section.
										(d)Termination of
				coverage
										(1)In
				generalAn individual’s coverage period under this part shall
				continue until the individual’s enrollment has been terminated at the earliest
				of the following:
											(A)General
				provisions
												(i)NoticeThe
				individual files notice (in a form and manner prescribed by the Secretary) that
				the individual no longer wishes to participate in the insurance program under
				this part.
												(ii)Nonpayment of
				premiumsThe individual fails to make payment of premiums
				required for enrollment under this part.
												(iii)Medicare
				eligibilityThe individual becomes entitled to benefits or
				enrolled under any other part of this title (other than by reason of this
				part).
												(B)Termination
				based on ageThe individual attains 65 years of age.
											(2)Effective date
				of termination
											(A)NoticeThe
				termination of a coverage period under paragraph (1)(A)(i) shall take effect at
				the close of the month following for which the notice is filed.
											(B)Nonpayment of
				premiumThe termination of a coverage period under paragraph
				(1)(A)(ii) shall take effect on a date determined under regulations, which may
				be determined so as to provide a grace period in which overdue premiums may be
				paid and coverage continued. The grace period determined under the preceding
				sentence shall not exceed 60 days; except that it may be extended for an
				additional 30 days in any case where the Secretary determines that there was
				good cause for failure to pay the overdue premiums within such 60-day
				period.
											(C)Medicare
				eligibility or ageThe termination of a coverage period under
				paragraph (1)(A)(iii) or (1)(B) shall take effect as of the first day of the
				month in which the individual—
												(i)becomes entitled
				to benefits or enrolled in any other part of this title (other than by reason
				of this part); or
												(ii)attains 65 years
				of age.
												1860E–3.Premiums
									(a)Amount of
				monthly premiumsThe Secretary shall, during September of each
				year (beginning with 2010), determine a monthly premium for individuals 55
				years of age or older, equal to 1/12 of the annual premium
				computed under subsection (b)(2), which shall apply with respect to coverage
				provided under this title for any month in the succeeding year.
									(b)Annual
				premium
										(1)National, per
				capita averageThe Secretary shall estimate the average, annual
				per capita amount that would be payable under this title with respect to
				individuals residing in the United States who meet the requirement of section
				1860E–1(b)(1)(A) as if all such individuals were eligible for (and enrolled)
				under this title during the entire year (and assuming that section
				1862(b)(2)(A)(i) did not apply).
										(2)Annual
				premiumThe annual premium under this subsection for months in a
				year is equal to the average, annual per capita amount estimated under
				paragraph (1) for the year.
										1860E–4.Payment of
				premiums
									(a)Payment of
				monthly premium
										(1)In
				generalThe Secretary shall provide for payment and collection of
				the monthly premium, determined under section 1860E–3(a) for the the individual
				involved, in the same manner as for payment of monthly premiums under section
				1840, except that, for purposes of applying this section, any reference in such
				section to the Federal Supplementary Medical Insurance Trust Fund is deemed a
				reference to the Trust Fund established under section 1860E–6.
										(2)Period of
				paymentIn the case of an individual who participates in the
				program established by this title pursuant to enrollment under this part, the
				monthly premium shall be payable for the period commencing with the first month
				of the individual’s coverage period and ending with the month in which the
				individual’s coverage under this part terminates.
										(b)Application of
				certain provisionsThe provisions of section 1840 (other than
				subsection (h)) shall apply to premiums collected under this section in the
				same manner as they apply to premiums collected under part B, except that any
				reference in such section to the Federal Supplementary Medical Insurance Trust
				Fund is deemed a reference to the Trust Fund established under section
				1860E–6.
									1860E–5.Provisions
				relating to employment-based retiree health coverage
									(a)In
				generalIn the case of an individual who would be eligible to
				enroll under this part but for the provision of employment-based retiree health
				coverage by an employer to the individual, notwithstanding the limitation under
				section 1860E–1(b)(1)(C), the individual is eligible to enroll under this
				part.
									(b)Maintenance of
				effortIn the case of an employer that offers employment-based
				retiree health coverage to an individual who enrolls under this part, upon
				enrollment of the individual under this part, the employer may modify such
				coverage to provide for the following benefits:
										(1)Payment is made by
				the employer under such coverage for items and services for which payment may
				not be made under this title.
										(2)Payment is made by
				the employer sponsoring such coverage of 25 percent of the monthly premium
				under section 1860E–3 applicable to the individual after enrollment under this
				part.
										(c)Employment-Based
				retiree health coverageThe term employment-based retiree
				health coverage has the meaning given that term in section
				1860D–22(c)(1), except that, for purposes of this part, the reference in such
				section to part D eligible individuals is deemed to be a
				reference to individuals eligible to enroll under part E.
									1860E–6.Medicare
				Early Access Trust Fund
									(a)Establishment of
				Trust Fund
										(1)In
				generalThere is hereby created on the books of the Treasury of
				the United States a trust fund to be known as the Medicare Early Access
				Trust Fund (in this section referred to as the Trust
				Fund). The Trust Fund shall consist of such gifts and bequests as may
				be made as provided in section 201(i)(1) and such amounts as may be deposited
				in, or appropriated to, such fund as provided in this title.
										(2)PremiumsPremiums
				collected under section 1860E–3 and payable under section 1860E–5(a)(2) shall
				be transferred to the Trust Fund.
										(b)Incorporation of
				provisions
										(1)In
				generalSubject to paragraph (2), subsections (b) through (i) of
				section 1841 shall apply with respect to the Trust Fund and this title in the
				same manner as they apply with respect to the Federal Supplementary Medical
				Insurance Trust Fund and part B, respectively.
										(2)Miscellaneous
				referencesIn applying provisions of section 1841 under paragraph
				(1)—
											(A)any reference in
				such section to this part is construed to refer to this part
				E;
											(B)any reference in
				section 1841(h) to section 1840(d) and in section 1841(i) to sections
				1840(b)(1) and 1842(g) are deemed references to comparable authority exercised
				under this part; and
											(C)payments may be
				made under section 1841(g) to the Trust Funds under sections 1817 and 1841 as
				reimbursement to such funds for payments they made for benefits provided under
				this part.
											1860E–7.Oversight
				and accountability
									(a)Annual reports of
				trusteesThe Board of Trustees of the Medicare Early Access Trust
				Fund under section 1860E–6(b)(1) shall report on an annual basis to Congress
				concerning the status of the Trust Fund and the need for adjustments in the
				program under this part to maintain financial solvency of the program under
				this part.
									(b)Periodic GAO
				reportsThe Comptroller General of the United States shall
				periodically submit to Congress reports on the adequacy of the financing of
				coverage provided under this part. The Comptroller General shall include in
				such report such recommendations for adjustments in such financing and coverage
				as the Comptroller General deems appropriate in order to maintain financial
				solvency of the program under this part.
									1860E–8.Administration
				and miscellaneous
									(a)Treatment for
				purposes of titleExcept as otherwise provided in this
				part—
										(1)individuals enrolled
				under this part shall be treated for purposes of this title as though the
				individual were entitled to benefits and enrolled under any part of this title;
				and
										(2)benefits described
				in section 1860E–1 shall be payable under this title to such individuals in the
				same manner as if such individuals were so entitled and enrolled.
										(b)Not treated as
				Medicare program for purposes of medicaid programFor purposes of
				applying title XIX (including the provision of medicare cost-sharing assistance
				under such title), an individual who is enrolled under this part shall not be
				treated as being entitled to benefits under this title.
									(c)Not treated as
				Medicare program for purposes of COBRA continuation provisionsIn
				applying a COBRA continuation provision (as defined in section 2791(d)(4) of
				the Public Health Service Act), any
				reference to an entitlement to benefits under this title shall not be construed
				to include entitlement to benefits under this title pursuant to the operation
				of this
				part.
									.
					(b)Conforming
			 amendments to Social Security Act
			 provisions(1)Section 201(i)(1) of the
			 Social Security Act (42 U.S.C.
			 401(i)(1)) is amended—
						(A)by striking or the Federal
			 Supplementary Medical Insurance Trust Fund and inserting the
			 Federal Supplementary Medical Insurance Trust Fund; and
						(B)by inserting , or the Medicare
			 Early Access Trust Fund after such Trust Fund).
						(2)Section 201(g)(1)(A) of the Social
			 Security Act (42 U.S.C. 401(g)(1)(A)), in the matter preceding clause (i), is
			 amended by striking and the Federal Supplementary Medical Insurance
			 Trust Fund established by title XVIII and inserting , the
			 Federal Supplementary Medical Insurance Trust Fund, and the Medicare Early
			 Access Trust Fund established by title XVIII.
					(3)Section 1820(i) of the Social
			 Security Act (42 U.S.C. 1395i–4(i)) is amended by striking part
			 D and inserting part F.
					(4)Section 1853 of the Social Security
			 Act (42 U.S.C. 1395w–23), as amended by sections 401 and 402 of the HITECH Act
			 (Public Law 111–5), is amended by adding at the end the following new
			 subsection:
						
							(n)Adjustment for
				early accessFor years beginning with 2011, in applying this
				section with respect to individuals entitled to benefits under part E, the
				Secretary shall provide for an appropriate adjustment in the payment amount
				determined under this section or section 1858, as may be appropriate to reflect
				differences between the population served under such part and the population
				under parts A and
				B.
							.
					(5)Section 1860D–15(c)(1) of the Social
			 Security Act (42 U.S.C. 1395w–115(c)(1)) is amended by adding at the end the
			 following new subparagraph:
						
							(E)Adjustment for
				early accessIn applying this section with respect to individuals
				entitled to benefits under part E, the Secretary shall provide for an
				appropriate adjustment in the payment amount determined under this section as
				may be appropriate to reflect differences between the population served under
				such part and the population under parts A and
				B.
							.
					(c)Conforming
			 reference to previous part EAny reference in law (in effect
			 before the date of the enactment of this Act) to part E of title XVIII of the
			 Social Security Act is deemed a reference to part F of such title (as in effect
			 after such date).
				(d)Other conforming
			 amendments(1)Section 602(2)(D)(ii) of
			 the Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1162(2)(D)(ii)) is amended by inserting (not
			 including benefits under section 1860E–1 of such Act) after
			 Social Security
			 Act.
					(2)Section 2202(2)(D)(ii) of the
			 Public Health Service Act (42 U.S.C.
			 300bb–2(2)(D)(ii)) is amended by inserting (not including benefits under
			 section 1860E–1 of such Act) after Social Security Act.
					(3)Section 4980B(f)(2)(B)(i)(V) of the
			 Internal Revenue Code of 1986 is amended by inserting (not including
			 benefits under section 1860E–1 of such Act) after Social Security Act.
					IIRefundable and
			 advanceable credit against income tax for Medicare early access
			 premiums
			201.Refundable and
			 advanceable income tax credit for Medicare early access premiums
				(a)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable personal credits) is
			 amended by inserting after section 36A the following new section:
					
						36B.Medicare early
				access premiums
							(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to 75 percent of the amount paid during such year as Medicare early
				access coverage premiums.
							(b)DefinitionsFor
				purposes of this section the term Medicare early access coverage
				premiums means premiums paid under part E of title XVIII of the
				Social Security Act.
							(c)Coordination
				with advance paymentWith respect to any taxable year, the amount
				which would (but for this subsection) be allowed as a credit under subsection
				(a) shall be reduced (but not below zero) by the aggregate amount paid on
				behalf of such taxpayer under section 7529 for such taxable
				year.
							.
				(b)Advance payment
			 of creditChapter 77 of such Code (relating to miscellaneous
			 provisions) is amended by adding at the end the following new section:
					
						7529.Advance payment
				of credit for Medicare early access premiums
							(a)General
				ruleThe Secretary shall establish a program for making payments
				on behalf of individuals enrolled under part E of title XVIII of the
				Social Security Act to the Secretary
				of Health and Human Services for premiums payable by such individuals under
				such part.
							(b)Limitation on
				advance payments during any taxable yearThe Secretary may make
				payments under subsection (a) only to the extent that the total amount of such
				payments made on behalf of any individual during the taxable year does not
				exceed the amount allowable as a credit to such individual for such year under
				section 36B (determined without regard to subsection (c)
				thereof).
							.
				(c)Conforming
			 amendments(1)Section 6211(b)(4)(A)
			 of such Code is amended by inserting 36B, after
			 36A,.
					(2)Paragraph (2) of section 1324(b) of
			 title 31, United States Code, is amended by inserting 36B, after
			 section 36A,.
					(3)The table of sections for subpart C
			 of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is
			 amended by inserting after the item relating to section 36A the following new
			 item:
						
							
								36B. Medicare early access
				premiums.
							
							.
					(4)The table of sections for chapter 77
			 of such Code is amended by adding at the end the following new item:
						
							
								7529. Advance payment of credit for
				Medicare early access
				premiums.
							
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
				
